DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The examiner acknowledges the amendment within claim 5 of the limitation “according to claim [[1]]4”. For purposes of examination the 112 second paragraph rejection has been removed.
Specification
The examiner acknowledges the amendment of the Abstract within the current Specification. For purposes of examination the objection has been removed.
Allowable Subject Matter
Claims 1, 2, 4-7, 10, 11, and 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on Page 21, Par 1 to Page 23, Par 2, dated 9/22/2021. Additionally, Katayose US 2012/0120501, Sugita US 2014/009652, and Ito US 2014/0198231 fails to disclose independent claim 1, independent claim 13, independent claim 20, independent claim 25, and independent claim 28 in its entirety.  
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose or suggest a zoom optical system comprising: “a lens that is disposed to an image side of the focusing lens group, and has negative refractive power; and a lens that is disposed to an image side of the lens having the negative refractive power, and has positive refractive power, the focusing lens group comprises: at least one lens having positive refractive power; and at least one lens having negative refractive power, the following conditional expressions are satisfied: 0.70 < (-fN)/fP < 2.00, fN: a focal length of the lens that is disposed to the image side of the focusing lens group and has negative refractive power, and fP: a focal length of the lens that is disposed to the image side of the lens having the negative refractive power, and has positive refractive power”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2, 4-7, 10, and 11 are allowable due to pendency on independent claim 1.
Specifically regarding the allowability of independent claim 13: The prior art of record does not disclose or suggest a zoom optical system comprising: “the subsequent lens group comprises a focusing lens group that has negative refractive power and moves upon focusing, the focusing lens group comprises: at least one lens having positive refractive power; and at least one lens having negative refractive power, and 
Specifically regarding the allowability of independent claim 20: The prior art of record does not disclose or suggest a zoom optical system comprising: “a lens that is disposed to an image side of the focusing lens group, and has negative refractive power; and a lens that is disposed to an image side of the lens having the negative refractive power, and has positive refractive power, the focusing lens group comprises: at least one lens having positive refractive power; and at least one lens having negative refractive power, the following conditional expressions are satisfied: 0.70 < (-fN)/fP < 1.80, fN: a focal length of the lens that is disposed to the image side of the focusing lens group and has negative refractive power, and fP: a focal length of the lens that is disposed to the image side of the lens having the negative refractive power, and has positive refractive power”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 21-24 are allowable due to pendency on independent claim 20.
Specifically regarding the allowability of independent claim 25: The prior art of record does not disclose or suggest a zoom optical system comprising: “a lens that is disposed to an image side of the focusing lens group, and has negative refractive power; and a lens that is disposed to an image side of the lens having the negative refractive power, and has positive refractive power, the focusing lens group comprises: at least one lens having positive refractive power; and at least one lens having negative 
Specifically regarding the allowability of independent claim 28: The prior art of record does not disclose or suggest a method for manufacturing a zoom optical system comprising: “configuring the subsequent lens group to comprise: at least one lens having negative refractive power, the following conditional expressions are satisfied: 0.70 < (-fN)/fP < 1.80, fN: a focal length of the lens that is disposed to the image side of the focusing lens group and has negative refractive power, and fP: a focal length of the lens that is disposed to the image side of the lens having the negative refractive power, and has positive refractive power, and a lens that is disposed to an image side of the lens having the negative refractive power, and has positive refractive power, configuring the focusing lens group to comprise: at least one lens having positive refractive power; and at least one lens having negative refractive power, and satisfying the following conditional expression: 0.84 < (-f2)/f3 < 1.20 where f2: a focal length of the second lens group, and f3: a focal length of the third lens group”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872